Title: To George Washington from George Clinton, 9 October 1777
From: Clinton, George
To: Washington, George



New Windsor [N.Y.] 3 Miles from the River 9th Octor 1777
Dear General

I have to inform you that in Consequence of Intelligence received by General Putnam from Genl Parsons (who lay with his Brigade at the White Plains) of the Enemy’s having received a Reinforcement from Europe, at New York, and that by their Movements there was Reason to believe they intended an Attack on Peekskill, and possess themselves of the Passes in the Highlands. The General immediately wrote me these Circumstances: and to prevent if possible, the disagreeable Consequences that might arise if the Army at the different Posts, was not timely reinforced, I ordered that Part of the Militia of this State that had not already marched to the Northward, to move, and Part of them to join General Putnam, and the Remainder to reinforce the Posts of Fort Montgomery and Fort Clinton; but it being a critical Time with the Yeomanry, as they had not yet sown their Grain and there being at

that Time no Appearance of the Enemy, they were extremely restless and uneasy, solicited General Putnam for Leave to return, and many of them went home without his Permission; urged by these Considerations he thought proper to dismiss a Part of them. As I thought it essentially necessary that they should remain in the Field for some Time in Order to check the Progress of the Enemy should they attempt to put their Designs in Execution, I issued another Order, for one half of them immediately to march, Part of them to join General Putnam and a sufficient Number to reinforce the Forts and the Pass at Sydmans Bridge at the Mouth of the Clove; and in Order to induce them to turn out with the greater Alacrity, I thought it necessary to fix their Time of Service to one Month, at the Expiration of which Time they were to be relieved by the other half—While this was in agitation, and before a proper Arrangement could possibly be made by the respective Officers, what Part of them could serve for the first Month, in which they were not so expeditious as was absolutely necessary, as the Event has fully evinced: For a Number of the Enemy’s Ships having made their Appearance on the 3d Inst. in Tarry Town Bay from whence they weighed Anchor the next Day, being joined by several Ships of War and Transports from New York. They proceeded up the River as high as King’s Ferry, and at Daybreak on Sunday the 5th landed a considerable Body of Men on Verplank’s Point. As I was apprehensive from many Circumstances that an Attack on the Forts was intended, I dispatched Major Logan, an alert Officer, who was well acquainted with the Ground on Sunday Evening thro’ the Mountain to reconnoitre and if possible gain Intelligence of the Enemy’s Motions—The Major returned about nine O’Clock on Monday, informing me that from the best Intelligence he could procure, and the rowing of the Boats, he had Reason to believe they had landed a considerable Force on the West Side of the River at King’s Ferry, and between that and Dunderbergh: But as the Morning was foggy it was impossible to discern them as to form any Judgment of their Numbers. As soon as I had obtained this Intelligence I immediately dispatched Lieut. Jackson with a small Party to discover the Enemy’s Movements; But they had not proceeded more than two Miles on the Haverstraw Road when they were attackd by a Party of the Enemy who had formed an Ambuscade at a place called Doodle Town—they immediately retreated after returning the Fire—as soon as the firing was heard I detatched Lieut. Colonel Bruyn with 50 Continental Troops and as many of the Militia under Lieut. Colonel McLaughry to sustain Lieut. Jackson, the Garrison being at that Time so weak we could not afford them greater Aid on that Road, and I imagined it would be necessary to send out a Party likewise on the Road which leads to the Forest of Dean. The Detachments under Colonels

Bruyn and McLaughry were soon engaged, but being too weak to withstand the Enemy’s great Force retreated to Fort Clinton, disputing the Ground Inch by Inch. Their gallant Opposition and the Roughness of the Ground checked the Progress of the Enemy for some Time. While Matters were in this Situation in the Neighbourhood of Fort Clinton, a large Body of the Enemy were advancing on the Road which leads from the Forest of Dean to Fort Montgomery—As I had only one Field Piece at the above Fort, I ordered Colo. Lamb of the Artillery to send it off to an advantagious Post on that Road, with a Covering Party of 60 Men, and another of the same Number to sustain them in Order to give the Enemy a check and retard their Movements ’till I could receive a Reinforcement from Genl Putnam to whom I had sent an Express for that Purpose. This Order being immediately complied with the Piece had hardly reached the Place of its Destination and the Covering party posted on strong Ground, when the Enemy were seen advancing with hasty Strides, but being unexpectedly annoyed by Discharges of Grape Shot from the Field Piece, and a well directed Fire from the Musquetry which made great Havock among them, (as we have since been informed) they were repeatedly driven back ’till filing off thro’ the Woods upon the right and left with a View of surrounding our Men, and the Handful of brave Fellows being alarmed at their critical Situation were constrained to abandon the Field Piece after rendering it useless to the Enemy by spiking it. In Order to cover the Men who were retreating and to check the farther Progress of the Enemy I ordered out a twelve Pounder, which being well served with Grape Shot annoyed them greatly and gave the Men an Opportunity of retreating into the Garrison with very little Loss on our Side, except that of Capt: Lieut: Fenno, who commanded the Field Piece, and was made a Prisoner. This was about two O’Clock P.M. and the Enemy approached the Works and began the Attack, which continued with few Intervals till about five OClock when an Officer appeared with a Flag. I ordered Lt Colo. Livingston to meet him without the Works and know his Business. Colol Livingston having demanded his Rank and Business, he was told by the Bearer of the Flag that he was Lieut. Colol Campble, and that he came to demand a Surrender of the Fort to prevent the Effusion of Blood. Colol Livingston replied he had no authority to treat with him, but if they would surrender themselves Prisoners of War, they might depend on being well treated, and if they did not chuse to accept of those Terms they might renew the Attack as soon as he should return within the Fort, we being determined to defend it to the last Extremity. As soon as Lt Col. Livingston returned the Attack was renewed with great Violence, and after as obstinate a Resistance as our Situation, and the Weakness of the Garrison would admit of, having

defended the Works from two OClock ’till the Dusk of The Evening, the Enemy, by the Superiority of Numbers, forced the Works on all Sides—The Want of Men prevented us from sustaining and supporting every Part, having received no Reinforcement from General Putnam. Our Loss killed, wounded and Prisoners is not so great as might have been expected, when the Strength of the Enemy and our Weakness is properly considered. My Brother Wounded with a Bayonet many Officers and Men, and myself, having the Advantage of the Enemy, by being well acquainted with the Ground, were so fortunate as to effect an Escape under cover of the Night, after the Enemy were possessed of all the Works. I was so happy as to get into a Boat, crossed the River, and immediately waited on General Putnam, with a View of concerting measures for our future Operations, to prevent the Designs of Genl Clinton and impede his Progress in facilitating the Movements of Burgoyne from the Northward. I can assure your Excellency that I am well convinced if Night had not approached rather too fast to correspond with our Wishes the Enemy would have been disappointed in their Expectations, as a Reinforcement of 500 Men from General Putnams Army were at the East Side of the River ready to pass for our Relief when the Works were forced, and many of the Militia in the Mountains on their March to join us, had not the Communication between us and them been cut off.
I have to add that by some Fatality the two Continental Frigates were lost, they having been ordered down by Genl Putnam, for the Defence of the Chain; but being badly manned they could not be got off in Time, though I ordered the Ship Congress to proceed to Fort Constitution the Day before the Attack, lest she should meet with a Disaster and the Ship Montgomery, which lay near the Chain having neither Anchors nor Cables to secure her, it being the Tide of ebb, and the Wind failing, she fell down so near the Chain that Captn Hodge was constrained to set her on Fire to prevent her falling into the Hands of the Enemy, and the Congress unfortunately getting aground on a Flat near Fort Constitution shared the same Fate. And Fort Constitution being destitute of Troops to defend it was evacuated, after bringing off Part of the Stores—I am now about 3 Miles from New Windsor, with Colo. Samuel B. Webb’s Regt of Continental Troops, the Remains of Col. Du Bois’s, and about 100 of Colo. Lamb’s Regiment which escaped from the Fort (with some Militia) and intend to collect what Force I possibly can to oppose the Enemy should they land on this Side the River.
General Sr Henry Clinton commanded in Person. Governor Tryon, Genl Vaughan and two other General Officers were with him. The

Army who attacked us by the lowest Accounts consisted of 4000, chiefly British and Hessian Troops. The Garrison of both our Posts did not exceed 600 Men, and many of these unarmed Militia. The ordinary Garrison was thus reduced by detaching Major Moffat with 200 Men to the Post at Sidman’s Bridge on Colo. Malcom’s Regimt being ordered from thence, and 60 Men on Anthony’s Nose by Genl Putnam’s Orders received the Day before the Action. I have only to add that where great Losses are sustained, how[ev]er unavoidable, public Censure is generally the Consequence to those who are immediately concerned. If in the present Instance this should be the Case I wish so far as relates to the Loss of Fort Montgomery and it’s Dependencies it may fall on me alone; for I would be guilty of the greatest injustice were I not to declare that the Officers and Men under me of the different Corps behaved with the greatest Spirit and Bravery. I am Dear Sir with great Regard your Most Obedt Servt

Geo. Clinton


I have not yet been able to ascertain the Number of Missing on our Side—Part of the Garrison were Militia from whom it is difficult to get Returns—Lieut. Colos. Livingston Bruyn, Majors Logan & Hammill are Prisoners, Colo. Allison Lieut. Coll McClaghry of the Militia & my Brigade Major Lush are missing—I hope my peculiar Situation will be a sufficient Appology for not writing your Excellency sooner especially as I had Genl Putnams Promise to give you an early Acct of this Important Event—I inclose your Excellency a Letter from Genl Sir Henry Clinton to Genl Burgonie which I found on one Danl Taylor—It was inclosed in a small Silver Ball which when taken he swallowed; but a strong Dose of Tartaremettic brought it forth—I have good Authority to assure your Excellency that the Enemy suffered great Loss at Fort Montgomery they had 4 Field Officers & a Young Noble Man a Vollunteer killed & by their own Account above 300 Rank & File.

